Citation Nr: 1029669	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for a psychiatric disability, to include dysthymic disorder with 
panic attacks and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to May 
1971.  The Veteran's decorations for his service include a Combat 
Medical Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and June 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In connection with this appeal, the Veteran provided testimony 
before a Decision Review Officer (DRO) in April 2006.  A 
transcript of that hearing has been associated with the claims 
files.

This case was previously before the Board in November 2009, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claims are decided.  

The Veteran was last afforded a VA psychiatric examination in 
October 2004.  The Board finds that this examination report is 
quite old and does not provide a clear and accurate 
representation of the Veteran's current level of impairment 
resulting from his psychiatric disability.  Additionally, at his 
April 2006 DRO hearing, the Veteran reported that the October 
2004 VA examiner had misrepresented the severity of his panic 
attacks in the examination report.  

Additionally, the Veteran has reported that he retired early from 
his position as a firefighter because of his psychiatric 
disability.  This was not adequately discussed by the VA examiner 
in the October 2004 VA examination report.  Additionally, private 
medical treatment notes of record fail to give a clear picture as 
to the exact reasons surrounding the Veteran's retirement.

For these reasons, the Board finds that the Veteran should be 
afforded a new VA examination to accurately determine the current 
level of severity of all impairment resulting from his service-
connected psychiatric disability, to include whether it is 
sufficient by itself to render the Veteran unemployable.

The Veteran has also reported that he has continued to receive 
mental health treatment from his private physician; however, the 
most recent treatment note of record is from February 2007.  
Additionally, the Veteran has also received treatment at the VA 
Medical Center and the most current treatment note of record from 
the VA Medical Center is from April 2009.  The Board finds that 
current private treatment records and current VA Medical Center 
records should be obtained before a decision is rendered in this 
case. 

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center mental health 
treatment records and private mental 
health treatment records.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence. 

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected psychiatric disability.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

All manifestations of the Veteran's 
psychiatric disability should be 
identified.  In addition, the examiner 
should provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the Veteran's 
service-connected psychiatric disability, 
to include whether it renders the Veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to a disability rating in 
excess of 50 percent for a psychiatric 
disability and of entitlement to a TDIU, 
if it has not been rendered moot, based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


